United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE ARMY,
EXPEDITIONARY CONTRACTING
COMMAND, Camp Arifjan, Kuwait, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0183
Issued: January 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 2, 2017 appellant, through counsel, filed a timely appeal from an August 3,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the
Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R. § 501.5(b).
By order dated June 18, 2018, the Board exercised its discretion and denied the request, finding that the arguments on
appeal could adequately be addressed based on the case record. Order Denying Request for Oral Argument, Docket
No. 18-0183 (issued June 18, 2018).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on June 29, 2015.
FACTUAL HISTORY
On July 15, 2015 appellant, then a 48-year-old quality assurance specialist, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a head injury when he was assaulted
by Staff Sergeant (SSG) E.D. while he was sitting at his desk eating lunch on June 29, 2015. In a
separate statement, he described an altercation, stating that SSG E.D. came into his office and
accused him of talking about him. Appellant indicated that he denied the assertion, they then had
words, and SSG E.D. walked toward him and, as appellant stood up, hit him and they began
fighting. He maintained that SSG E.D. slammed him into a filing cabinet, causing injury to the
back of his head. A coworker thereafter drove him to the emergency department. Appellant
indicated that he was later diagnosed with postconcussive syndrome.
By development letter dated July 24, 2015, OWCP informed appellant of the deficiencies
of his claim and advised him of the type of medical and factual evidence necessary to establish the
claim. It also provided him a questionnaire for completion regarding the factual aspects of his
claim. OWCP afforded appellant 30 days to submit the necessary evidence.
The employing establishment controverted the claim maintaining that appellant was not in
the performance of duty at the time of injury. It asserted that his injuries were caused by his own
deliberate misconduct and the claim was therefore not compensable.
In a statement dated June 29, 2015, SSG E.D. related that he confronted appellant at about
12:30 p.m. that day because he had heard that appellant had been spreading rumors about him.
When he confronted appellant, he denied this, cursed at him, hopped out of his chair, slammed
him into a wall and into a refrigerator, and attempted to punch him. SSG E.D. indicated that he
tried to defend himself and punched back. When he saw that appellant was bleeding he stopped
fighting and ran out of the office. SSG E.D. indicated that he then went to an office to turn himself
in. He reiterated that appellant pushed him first. When questioned about a broken coffee pot, SSG
E.D. stated that when appellant slammed him into the wall and refrigerator, he heard something
shatter.
In a statement dated June 29, 2015, appellant indicated that when SSG E.D. came into his
office that day and began accusing him of spreading rumors, he denied the accusation and asked
him to leave. When he did not leave, appellant stood up at his desk and SSG E.D. hit him several
times and they began fighting and continued until SSG E.D. hit him on the back of the head with
an object causing appellant to fall to the ground. He related that SSG E.D. then pushed him into
the filing cabinet and continued his assault. Appellant indicated that he was able to get past SSG
E.D. and leave. He went to battalion headquarters where he was assisted and taken to the
emergency department. When questioned, appellant indicated that he had previously discussed
SSG E.D.’s mental state with several superiors.
In additional statements dated June 29, 2015, several military personnel indicated that they
witnessed the aftermath of the fight.
2

In correspondence dated July 21, 2015, appellant’s military commander advised that, after
the June 29, 2015 incident, a no contact directive was given to both parties. On July 23, 2015 he
indicated that he had appointed an investigating officer to conduct an inquiry in addition to the
military police (MP) investigation.
An MP desk blotter report, opened on July 22, 2015, described an incident that had
occurred on June 29, 2015, had been investigated, and was closed. It indicated that a physical
altercation occurred that day between SSG E.D. and appellant. The report noted that both were
apprehended and transported to MP headquarters and thereafter released. Following an
investigation and consultation with a judge advocate, it was determined that there was probable
cause to believe SSG E.D. committed the offense of aggravated assault and that there was probable
cause to believe appellant committed the offense of assault.
Medical evidence submitted included an emergency department report dated June 29, 2015
that described a history that appellant had an altercation with a coworker who pushed him into a
filing cabinet, causing a forehead laceration. His wound was treated and discharge diagnoses
included open wound of the forehead and a right neck strain. Appellant was discharged with no
limitations. Additional medical evidence indicated that he had been seen on July 1, 2015 for a
headache. In reports dated July 7 and 15, 2015, Dr. Wilbur Allen, a Board-certified internist,
diagnosed postconcussion syndrome and advised that appellant could not work.
Subsequently, appellant returned to the continental United States. In an August 10, 2015
report, Dr. Gary M. Weiss, a Board-certified neurologist, noted a history that appellant was
attacked by a coworker while deployed in Kuwait and that he had been hit in the back of the head
with a glass coffee pot and his head was smashed into a metal filing cabinet causing a laceration
that required four stitches. Appellant reported that since that time he had constant daily headaches,
positional dizziness, light sensitivity, memory loss, decreased concentration, and depression.4
Following a neurological examination, Dr. Weiss indicated that memory and other cortical
functions were reduced. He diagnosed concussion due to assault.
By decision dated September 4, 2015, OWCP denied the claim. It found that, although an
altercation occurred between appellant and SSG E.D. on June 29, 2015, appellant was not in the
performance of duty because the injury arose out of a personal matter having no connection to
employment.
On October 5, 2015 appellant requested a hearing with OWCP’s Branch of Hearings and
Review.
Thereafter appellant submitted a July 17, 2015 report by Dr. Allen who indicated that
appellant continued to be symptomatic and should be transferred state-side for further evaluation
and treatment by a neurologist for his mild traumatic brain injury (TBI) and postconcussive
syndrome.

4
Dr. Weiss also reported that a computerized tomography (CT) scan was negative. A report of a CT scan is not
contained in the record before the Board.

3

In an October 8, 2015 note, Dr. Weiss indicated that appellant continued to have moderateto-severe neurological injuries due to the June 29, 2015 incident. He estimated that appellant could
perhaps return to work in 1.5 years.
An October 16, 2015 electroencephalogram was positive for head trauma. An October 16,
2015 magnetic resonance imaging (MRI) scan of the brain was mildly abnormal, consistent with
trauma, ischemia, or demyelinating disease. Brainstem auditory evoked potentials testing on
October 16, 2015 was within normal limits. Visual evoked potentials that day were abnormal. A
magnetic resonance angiogram (MRA) scan of the brain on October 25, 2015 was abnormal with
a small possible aneurysm present. An MRA scan of the carotids that day demonstrated stenosis
of the right and left carotid arteries.
In a December 22, 2015 physician’s report, Dr. Weiss indicated that appellant was
temporarily totally disabled due to head trauma with severe headaches, memory loss, and
depression.5
In a statement dated February 21, 2016, appellant again described the altercation on
June 29, 2015, maintaining that it was unprovoked and caused a TBI and postconcussive
syndrome. He indicated that on many occasions SSG E.D. had told him that other military
personnel could not be trusted and were spreading rumors about him, divulging his personal
affairs, and were out to get him. SSG E.D. also informed appellant that he wanted to fight the
other personnel, that his performance appraisal was embellished, and that he did not care about the
Army because he knew that it was trying to kick him out. Appellant maintained that SSG E.D.
was showing signs of extreme paranoia, delusion, and aggression and noted that on numerous
occasions SSG E.D. accused him of spreading rumors about him and divulging his personal affairs.
He noted that he would then apologize for the baseless allegations and that one morning he started
crying uncontrollably. Appellant related that he had spoken to senior military personnel about
SSG E.D.’s behavior, but nonetheless became a victim of an unprovoked assault on June 29, 2015.
He asserted that he did not have an after-work relationship with SSG E.D., noting that he lived off
base and would only encounter military members at work. Appellant provided a time line of events
beginning June 29, 2015, noting that he left Kuwait on July 25, 2015. He asserted that his
command did not follow violence in the federal workplace protocol, ignored his concerns
regarding an unstable soldier, and ostracized him after he became a victim of workplace violence
that caused a TBI.
During the hearing, held on April 13, 2016, appellant testified that he only had a working
relationship with SSG E.D., and that they discussed his distrust of the military. He described the
June 29, 2015 fight, indicated that it had medically disqualified him from his position, and noted
that he had been on leave-without-pay (LWOP) since September 1, 2015.
On May 18, 2016 J.C., an injury compensation specialist with the employing
establishment, commented on appellant’s hearing testimony. She asserted that the June 29, 2015
altercation did not occur in the performance of duty, and indicated that an investigation had been
5

Monica Wise, a nurse practitioner and associate of Dr. Weiss provided a treatment note on October 27, 2015. She
diagnosed concussion due to assault on June 29, 2015 with dizziness, blurred vision, and memory/concentration loss,
depression, post-traumatic stress disorder (PTSD), possible seizure disorder, and abnormal MRI scan of the brain.
Ms. Wise saw appellant in follow-up on February 16, 2016 and reiterated her findings and conclusions.

4

undertaken. J.C. asserted that appellant was not required to “reach out” to SSG E.D. as part of his
work duties and that appellant’s actions and discussions with SSG E.D., leading up to the
altercation, confirmed a personal relationship outside the scope of employment. She concluded
that there was no evidence that verified who the victim was and who was the assailant.
The commander of the civilian personnel advisory center at the employing establishment
provided a second letter dated May 18, 2016. He too indicated that violence in the workplace
protocol had been followed, noting that the MP had investigative authority for assault crimes, had
investigated the June 29, 2015 altercation, had concluded that the incident amounted to a mutual
affray, and that the local military prosecutor opined that there was probable cause to charge both
individuals with assault. The commander noted that, although the MP investigation did not
preclude further inquiry, there were no witnesses to the event and any additional investigation was
unlikely to yield additional evidence. He advised that the employing establishment did not have
jurisdiction to criminally prosecute appellant because the Uniform Code of Military Justice only
applied to civilians during a time of declared war, and maintained that management addressed
concerns raised by appellant and others about SSG E.D.’s behavior.
The commander attached a July 17, 2015 memorandum in which Dr. Allen indicated that
appellant was diagnosed with a mild TBI and postconcussive syndrome with symptoms of
headaches, dizziness, light sensitivity, memory loss, and brain fog and opined that appellant was
unable to return to work until medically cleared and should be transferred stateside for evaluation
and treatment.
In e-mail correspondence dated February 12, 2016, T.M., the command judge advocate,
noted that, because the MP investigation revealed two sides to the June 29, 2015 fight with no
witnesses and, because their investigation showed mutual affray, management could not support
appellant’s claim. He acknowledged that members of the unit had concerns about SSG E.D.’s
mental health and welfare in May, but no one felt that he was a threat to anyone.
An investigation was conducted by the military in July 2015. A number of sworn
statements dated July 24, 2015 from both military and civilian personnel were submitted.
Although several military personnel noted that concerns had been raised about SSG E.D.’s concern
that people were talking about him, no one witnessed the altercation.
By decision dated July 6, 2016, an OWCP hearing representative found that the June 29,
2015 altercation arose out of personal matters not related to appellant’s employment. She therefore
affirmed the September 4, 2015 decision.
On March 28, 2017 appellant, through counsel, requested reconsideration.6 Counsel
asserted that it was work that brought appellant and SSG E.D. together. In a sworn affidavit dated
March 21, 2017, appellant described his employment and training, the events of the June 29, 2015
incident, subsequent investigations and events, and his medical treatment. He alleged that the
employing establishment acted improperly regarding his claim.

6

Wayne Johnson, Esq. began representing appellant on July 22, 2016.

5

A July 22, 2015 final MP report regarding the June 29, 2015 altercation was submitted.
This indicated that the investigation was continuing. Several MP statements regarding the June 29,
2015 incident and subsequent events were attached.
On May 17, 2017 an employing establishment judge advocate responded to the
reconsideration request. He asserted that the claim was not compensable because the trigger for
the mutual affray was clearly a personal dispute imported into the work environment. The
employing establishment judge advocate noted that appellant had no supervisor or management
duties yet described at the hearing that he had reached out to SSG E.D. on numerous occasions to
provide him with information regarding his career and advice on how to deal with others in the
organization, which was clearly outside of appellant’s scope of work.
In correspondence dated June 30, 2017, counsel asserted that the altercation was not purely
personal and was thus compensable, maintaining that SSG E.D.’s attack on appellant was
unprovoked and that work brought the two men together. Citing Defense Base Act7 cases, he
further asserted the claim was compensable because the employing establishment was in a zone of
special danger.
By decision dated August 3, 2017, OWCP denied modification of the prior decisions. It
found appellant’s assignment at the employing establishment did not fall into FECA’s definition
for war-risk hazards and that provisions of the Defense Base Act were separate from FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
The phrase sustained while in the performance of duty is regarded as the equivalent of the
coverage formula commonly found in workers’ compensation laws, namely, arising out of and in
the course of employment.9 In the course of employment relates to the elements of time, place,
and work activity.10 To arise in the course of employment, an injury must occur at a time when
the employee may reasonably be said to be engaged in his or her master’s business, at a place when
he or she may reasonably be expected to be in connection with his or her employment, and while
he or she was reasonably fulfilling the duties of the employment, or engaged in doing something
The Defense Base Act, codified at 42 U.S.C. §§ 1651-1654 is an extension of the Longshore and Harbor Workers’
Compensation Act, 33 U.S.C. §§ 901-950.
7

8

L.R., Docket No. 17-0031 (issued July 11, 2017).

9

This construction makes the statute effective in those situations generally recognized as properly within the scope
of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
10

J.G., Docket No. 17-0747 (issued May 14, 2018).

6

incidental thereto.11 As to the phrase in the course of employment, the Board has accepted the
general rule of workers’ compensation law that, as to employees having fixed hours and places of
work, injuries occurring on the premises of the employing establishment, while the employees are
going to and from work, before or after work hours or at lunch time, are compensable.12
Assaults arise out of the employment either if the risk of assault is increased because of the
nature or setting of the work or if the reason for the assault was a quarrel having its origin in the
work. Assaults for private reasons do not arise out of the employment unless, by facilitating an
assault that would not otherwise be made, the employment becomes a contributing factor.13 The
Board has held that this principle applies to mental or emotional injuries as well as to assaults.14
ANALYSIS
The Board finds that appellant was in the performance of duty when the assault occurred
on June 29, 2015.
There is no dispute that on June 29, 2015 SSG E.D. entered appellant’s work space,
confronted him accusing him of spreading rumors, and they began to fight. At that time appellant
was at his desk eating lunch. OWCP denied the claim finding that the subject matter of the dispute
concerned a nonemployment-related matter. The Board, however, finds that the altercation arose
in the performance of duty.
The Board has recognized that friction and strain among employees may arise as an
inherent part of the conditions of employment. Even if the subject of a dispute is unrelated to
work, an altercation is compensable if the work of the participants brought them together and
created the relations and conditions that created the clash.15
Larson states that assaults arise “out of the employment” either if the risk of assault is
increased because of the nature or setting of the work, or if the reason for the assault was a quarrel
having its origin in the work. Assaults for private reasons do not arise out of the employment
unless, by facilitating an assault that would not otherwise be made, the employment becomes a
11

See J.B., Docket No. 17-0378 (issued December 22, 2017).

12

T.H., Docket No. 17-0747 (issued May 14, 2018).

13

J.G, supra note 10; see also A. Larson, The Law of Workers’ Compensation § 8.00 (May 2004).

14

See C.O., Docket No. 09-0217 (October 21, 2009).

15
The friction and strain doctrine recognizes that workplace employees under strains and fatigue from human and
mechanical impacts creating frictions, which explode in myriads of ways, only some of which are immediately
relevant to their tasks. Personal animosities are created by working together on the assembly line or in traffic. Others
initiated outside the job are magnified to the breaking point by its compelled contacts. No worker is immune to these
pressures and impacts upon temperament. They accumulate and explode over incidents trivial and important, personal
and official. However, the explosion point is merely the culmination of antecedent pressures. That it is not relevant
to the immediate task, involves a lapse from duty or contains an element of violation or illegality does not disconnect
it from them nor nullify their causal effect in producing its injurious consequences. A. Larson, supra note 13 at
§ 801(6)(a). The Board has recognized the friction and strain doctrine. See Shirley Griffin, 43 ECAB 573 (1992).
See also M.A., Docket No. 08-2510 (issued July 16, 2009). See also Federal (FECA) Procedure Manual, Part 2 -Claims, Performance of Duty, Chapter 2.804.12(b) (March 1994) (Coworker Harassment or Teasing).

7

contributing factor.16 Larson goes on to explain that the friction and strain of close contact may
supply the necessary work connection by increasing the probability of quarrels among employees:
“This view recognizes that work places men under strains and fatigue from human
and mechanical impacts creating frictions which explode in myriads of ways, only
some of which are immediately relevant to their tasks. Personal animosities are
created by working together on the assembly line or in traffic. Others initiated
outside the job are magnified to the breaking point by its compelled contacts. No
work is immune to these pressures and impacts upon temperament. They
accumulate and explode over incidents trivial and important, personal and official.
But the explosion point is merely the culmination of the antecedent pressures. That
it is not relevant to the immediate task, involves a lapse from duty, or contains an
element of violation or illegality does not disconnect it from them nor nullify their
causal effect in producing its injurious consequences.”17
In the case at hand both appellant and SSG E.D. were deployed to the Middle East Theater
at a forward operating encampment at Camp Arifjan. The altercation between the two men
occurred on the work premises during regular work hours. Although they may have had some
discussions concerning their careers, this would not take the June 29, 2015 incident outside of the
performance of duty.18 Appellant and SSG E.D. had no relationship outside of work as appellant
lived off base and did not interact with military members outside of work. The Board has
recognized distinctions between altercation which arise from domestic, private life and an
altercation wherein the employment setting facilitates the dispute. In L.B., an emotional condition
case, OWCP had concluded that allegedly harassing remarks made at work were noncompensable
because they concerned appellant’s personal life and had nothing to do with her assigned duties.
However, the Board explained that the fact that a coworker chose to repeatedly question appellant
over an issue that was inherently personal did not make the workplace events any less
compensable.19 In this case, given the environment of being deployed in a foreign country and
working in a forward operating base were circumstances that were created by the employment.
The very nature of such employment, that is, being in close contact in a foreign country in a
potentially hostile setting can give rise to the strains and fatigue where events not confined to the
work duties can spill over in the form of personal animosities which are not necessarily integral to
the employment duties. In this unique circumstance, the Board finds the altercation was due to
such factors and therefore compensable.
Consequently, the issue is whether the incident at work caused an injury. OWCP did not
adjudicate this aspect of the case as it found that the altercation did not occur in the performance
of duty. The case will, therefore, be remanded for OWCP to consider whether the medical

1 A. Larson, The Law of Workers’ Compensation, supra note 13. See M.A., Docket No. 08-2510 (issued
July 16, 2009).
16

17

Id.

18

Id.

19
See L.B., Docket No. 06-1939 (issued January 30, 2007); see also I.D., Docket No. 16-0581 (issued
December 12, 2016).

8

evidence establishes that appellant sustained an injury due to the June 29, 2015 altercation.20
Following such further development as is deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 28, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: January 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

20
The Board notes that the most recent medical evidence of record submitted by a physician is Dr. Weiss’
December 22, 2015 report.

9

